Holt, Judge,
delivered the following opinion:
The declaration avers that the defendant is a corporation organized under the laws of Spain, doing business through an-office in Porto- Rico.
The defendant by plea and amended plea denies it is now, or was when this suit was brought, a citizen or inhabitant of Spain,, and avers that it then was and is now a society, or corporation, organized under the law applicable to Porto Rico, and that it has always been a citizen of Porto Rico. Objection is made to the pleas by motion to strike and demurrer. The pleas aver *143not only wbat is above stated, but also tbat the defendant was. created and organized in 1896, when Porto Rico belonged to Spain, and the averments show tbat it was under and by virtue of Spanish authority.
It is elementary that a corporation is the creature of the sovereignty that creates it. It derives all its powers from that sovereignty, and does business in any other sovereignty only by the comity derived from international law. It is to be regarded as a citizen of the sovereignty which creates it. That the defendant was organized in a province or dependency of Spain, or by officers of that province, renders it none the less the creature of Spanish sovereignty. Its powers came from the Spanish government, and a corporation can have no other citizenship than that of the state that creates it. Its corporators are presumed to be citizens of that state.
The motion to strike must prevail and the demurrer is sustained.